REQUESTED BY: Dear Senator:
In your letter of January 26, 1977, you ask if the provisions of Legislative Bill 50 eliminating the prohibition against public office holders and public employees from qualifying for the office of city councilman in cities under the city manager plan of government will be retroactive if enacted.
The Nebraska Supreme Court in Housand v. Sigler,186 Neb. 414, 183 N.W.2d 493, has held that legislation operates prospectively only unless it clearly indicates retrospective operation. Legislative Bill 50 contains no language of any kind indicating an intent to make its provisions retroactive.
Therefore we would be of the opinion that Legislative Bill 50 would not be retroactive in its application in the event it is enacted by the Legislature.